     Case 20-03439       Doc 40     Filed 09/02/20 Entered 09/02/20 15:47:36            Desc Main
                                      Document     Page 1 of 9



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                              )       Chapter 13
                                                    )
Francia S Small                                     )       No. 20-3439
                                                    )
                                                    )
                                                    )
                              Debtor.               )       Judge Jack B. Schmetterer

                                        NOTICE OF MOTION

         TO: SEE ATTACHED SERVICE LIST

PLEASE TAKE NOTICE that on September 9, 2020, at 10:00 AM, I will appear before the Honorable
Jack B. Schmetterer, or any judge sitting in that judge’s place, and present the INTERCOASTAL
EQUITY, LLC’S MOTION TO ANNUL THE AUTOMATIC STAY OR IN THE
ALTERNATIVE TO MODIFY THE AUTOMATIC STAY AS TO 10811 S. PRAIRIE,
CHICAGO, ILLINOIS REGARDING PIN 25-15-313-003-0000, which time you may appear if you
so choose.

This motion will be presented and heard telephonically. No personal appearance in court is necessary
or permitted. To appear and be heard telephonically on the motion, you must set up and use an account
with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling Court
Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed,
the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing.




                                             BY:/s/Paul M. Bach
                                             Paul M. Bach
                                             BACH LAW OFFICES
                                             P.O. Box 1285
                                             Northbrook, Illinois 60062
                                             847 564 0808
      Case 20-03439       Doc 40     Filed 09/02/20 Entered 09/02/20 15:47:36              Desc Main
                                       Document     Page 2 of 9



                                         PROOF OF SERVICE

         I, PAUL M. BACH certify that I served this notice and attached motion upon all parties named
in this notice as stated on the attached service list by the method stated and if by first class US Mail with
proper postage prepaid, in Northbrook, IL 60062 all on September 2, 2020.

                                              /s/Paul M. Bach
     Case 20-03439       Doc 40    Filed 09/02/20 Entered 09/02/20 15:47:36   Desc Main
                                     Document     Page 3 of 9




                                         SERVICE LIST


Francia S Small                                 BY FIRST CLASS US MAIL
7604 S Hoyne Ave
Chicago, IL 60620

David M Siegel                                  BY ECF ELECTRONIC DELIVERY
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Tom Vaughn                                      BY ECF ELECTRONIC DELIVERY
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

Patrick S Layng                                 BY ECF ELECTRONIC DELIVERY
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604
      Case 20-03439        Doc 40     Filed 09/02/20 Entered 09/02/20 15:47:36             Desc Main
                                        Document     Page 4 of 9




                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

IN RE:                                                 )       Chapter 13
                                                       )
Francia S Small                                        )       No. 20-3439
                                                       )
                                                       )
                                                       )
                                Debtor.                )       Judge Jack B. Schmetterer

 INTERCOASTAL EQUITY, LLC’S MOTION TO ANNUL THE AUTOMATIC STAY OR IN
  THE ALTERNATIVE TO MODIFY THE AUTOMATIC STAY AS TO 10811 S. PRAIRIE,
            CHICAGO, ILLINOIS REGARDING PIN 25-15-313-003-0000

         NOW COMES, Intercoastal Equity, LLC, by its attorney, Paul M. Bach of Bach Law Offices,

Inc. and pursuant to 11 U.S.C. § 362(d)(1), hereby moves (the “Motion”) to annul the automatic stay or

in the alternative to modify the automatic stay as to the real property located at 10811 S. Prairie,

Chicago, Illinois regarding PIN 25-15-313-003-0000 and states as follows:

   1. This case is currently pending before this court as a result of a voluntary petition for relief filed

         by the Debtor under Chapter 13 of the United States Bankruptcy Code on February 6, 2020.

   2. The Debtor listed on Schedule A of her Bankruptcy Schedules an ownership interest in the real

         estate commonly known as 10811 S. Prairie, Chicago, Illinois regarding PIN 25-15-313-003-

         0000. However, as detailed below, the Debtor did not list movant’s address in her Bankruptcy

         Petition or his Bankruptcy Schedules (and as a result no notice was provided) nor served Movant

         the confirmed Chapter 13 Plan (or any other of the proposed Chapter 13 Plans. Lack of notice is

         especially egregious as Debtor and her counsel were served with the Petition for Tax Deed in a

         prior case and as a result intentionally choose to not provide notice.

   3. The Debtor listed on Schedule A of her Bankruptcy Schedules that her deceased mother owned

         the real estate commonly known 10811 S. Prairie, Chicago, Illinois regarding PIN 25-15-313-
Case 20-03439        Doc 40     Filed 09/02/20 Entered 09/02/20 15:47:36           Desc Main
                                  Document     Page 5 of 9



 003-0000. The ownership interest of the Debtor in 10811 S. Prairie, Chicago, Illinois regarding

 PIN 25-15-313-003-0000 is not evident based on the records of the Cook County Recorder of

 Deeds. The last Deed recorded according to the Cook County Recorder of Deeds for 10811 S.

 Prairie, Chicago, Illinois regarding PIN 25-15-313-003-0000 was a Deed in Trust to Chicago

 Title and Trustee as Trustee for Trust 8002359066 on July 3, 2012. Intercoastal Equity, LLC

 asserts that the Debtor has no interest in the real estate.

 The Tax Sale

 1. The real property in question is located at 10811 S. Prairie, Chicago, Illinois regarding PIN

      25-15-313-003-0000 (the “Property”).

 2. Prior to the Debtor’s bankruptcy filing, the Debtor failed to pay the property taxes owing to

      Cook County for the Property for the 2015 tax year in the amount of $3,657.81 (the “2015

      Taxes”).

 3. On April 5, 2017, Intercoastal Equity, LLC purchased the delinquent 2015 Taxes at the Cook

      County Collector’s annual tax sale (the “Tax Sale”) and received a Certificate of Purchase

      (the “Certificate”) to memorialize the Tax Sale. A copy of the Certificate is included as an

      Exhibit.

 4.   The amount of the Tax sale was $4,535.79, which includes statutory interest on the 2015

      Taxes and selling fees.

 5. Upon purchasing the 2015 Taxes, Intercoastal Equity, LLC would have obtained a tax lien

      secured by the Property if proper notice was provided by the Debtor. See 735 ILCS 200/21-

      75; In re Lamont, 740 F.3d 397, 404 (7th Cir. 2014) (noting that purchasers of delinquent

      taxes hold tax liens under Illinois law).
Case 20-03439      Doc 40     Filed 09/02/20 Entered 09/02/20 15:47:36             Desc Main
                                Document     Page 6 of 9



 6. Prior to this bankruptcy filing, the Debtor also failed to pay the first and second installments

    of property taxes for tax years 2016, 2017 and 2018 (both installments but only partial as to

    the second installment)(collectively, the “Subsequent Taxes”). Intercoastal Equity, LLC paid

    the Subsequent Taxes and costs in accordance with the Property Tax Code.

 7. Pursuant to 35 ILCS 200/21-350, the Debtor or any other person with an interest in

    the Property was entitled to redeem the 2015 tax sale by paying the tax sale amount plus

    interest, all Subsequent Taxes paid by Intercoastal Equity, LLC plus interest and various

    costs and fees at any time (the “Tax Claim”) until two and a half years from the date of the

    initial tax sale, or by October 5, 2019 (the “Redemption Period”).

 8. Pursuant to 35 ILCS 200/22-30, Intercoastal Equity, LLC filed a Petition for Tax Deed in the

    Circuit Court of Cook County which was identified as case number 2019 CoTD 2270 (the

    “State Court Action”). Thereafter, and pursuant to 35 ILCS 200/22-15, Intercoastal Equity,

    LLC timely provided notice of the expiration date of the Redemption Period on February 6,

    2020 to the Debtor and all persons with an interest in the Property.

 9. The Debtor and the Debtor’s counsel was served with notice of the Petition for Tax Deed

    during a prior Chapter Bankruptcy case.

 10. Neither the Debtor nor any other party timely exercised its respective right to redeem the

    2015 Taxes.

 11. Intercoastal Equity, LLC only discovered this Bankruptcy Case within the last week from

    the Cook County Clerk when attempting to obtain the Order in Circuit Court to obtain a Tax

    Deed.
Case 20-03439       Doc 40     Filed 09/02/20 Entered 09/02/20 15:47:36           Desc Main
                                 Document     Page 7 of 9



 The Bankruptcy Case

 12. As stated above, on February 6, 2020, the Debtor filed the above-captioned chapter 13 case

    (the “Case”).

 13. The Debtor did not provide notice to Movant of the claims bar date or chapter 13 plan. See

    [Dkt. Nos. 11, 12 & 33].

 14. On July 1, 2020, the Court entered an order [Dkt. No. 35] confirming (the

    “Confirmation Order”) the Debtor’s Modified Chapter 13 Plan [Dkt. No. 32] (the “Plan”).

 15. The Plan does not mention Movant and only provides for payment of the real estate taxes to

    the Cook County Clerk. This Court has ruled in In Re Thomas Thompson, 19 B 6176

    (Docket 106)(January 15, 2020)(Bankr.N.D.Ill.2020) that the proper payee in a Chapter 13

    Plan is the Tax Purchaser or in this case Intercoastal Equity, LLC.

    In Thompson, this Court stated,

    Debtor's argument seems to be based on the fact that when bankruptcy is not involved, under
    Illinois law, a tax purchaser has no direct right to payment from the taxpayer but rather an
    indirect right to payment mediated by the county. Id. at 406. But, in terms of bankruptcy law,
    because the tax purchaser holds a right to: (1) payment from the property of the taxpayer; and
    (2) the county's equitable remedy against the property, the tax
    purchaser holds a claim against the debtors that may be treated in bankruptcy. Id. at 408-09.
    Therefore, Creditor is the holder of the claim and therefore has a secured in rem claim
    against Debtor's Property. See LaMont, 740 F.3d at 407 (holder of certificate of purchase has
    a secured claim against the property since the tax purchaser has a right to payment from the
    proceeds if the property is redeemed). In contrast, the Cook County Clerk's office merely
    holds a contingent proof of claim for the sold taxes (on a potential declaration of a sale in
    error or if the state court finds that the statutory requirements for a tax deed are not met).
    Accordingly, the proper party to be paid the Secured Tax Portion here would be Creditor, the
    tax purchaser.

 16. Movant has never received a single payment from the Debtor, or any other party, in payment

    of the Tax Claim. Illinois law provides that a tax purchaser is entitled to receive a tax deed to

    the property after the redemption period has expired. See 35 ILCS 200/22-40(a).
Case 20-03439      Doc 40     Filed 09/02/20 Entered 09/02/20 15:47:36              Desc Main
                                Document     Page 8 of 9



 17. Therefore, as the Redemption Period and no notice of this proceeding had been provided,

    Movant proceeded to take the steps to obtain and record a tax deed.

 Argument

 18. The Court should grant Movant annulment from the automatic stay as annulment is the

    proper remedy based on lack of notice and the Debtor has no interest in the property.

 19. The Debtor has no interest in the property.

 20. Tax purchasers like Movant hold a lien on the debtor’s real property and are considered

    secured creditors in bankruptcy. Lamont, 740 F.3d at 404 (holding that purchasers of

    delinquent taxes hold tax liens under Illinois law). A chapter 13 plan must provide secured

    creditors “the value, as of the effective date of the plan, of property to be distributed under

    the plan” in an amount “not less than the allowed amount of such claim,” including interest if

    the claim is paid over time. 11 U.S.C. § 1325(a)(5)(B);

 21. In this case, the Plan does not “provide for” the secured Tax Claim as it provides for the

    Cook County Clerk and no notice was given to Movant when the Debtor and her counsel

    were both served with the Petition for Tax Deed during a prior bankruptcy case. The Plan

    based on feasibility (movant’s unsecured claim of $133,859.96) has no possibility of

    Confirmation. The Plan makes no provision or reference to Movant. Nothing in the Plan

    mentions Movant. Even the Debtor’s bankruptcy schedules are devoid of any reference to

    Movant. As such, Movant’s lien in the Property would survive.

 22. In any event, the Debtor failed to give Movant notice of the bankruptcy case or claims bar

    date.

 23. Judge Wedoff stated in In re Bates, 270 B.R. 455, 467 (Bankr.N.D.Ill.2001):

    However, § 362(d) of the Bankruptcy Code allows annulment of the automatic stay for cause,
    and under this provision, it is recognized that courts may grant retroactive relief from the stay
     Case 20-03439           Doc 40   Filed 09/02/20 Entered 09/02/20 15:47:36          Desc Main
                                        Document     Page 9 of 9



          on equitable grounds. National Environmental Waste Corp. v. City of Riverside (In re
          National Environmental Waste Corp.), 129 F.3d 1052, 1054-55 (9th Cir.1997). In particular,
          annulment is appropriate where the creditor who took action in violation of the stay had no
          knowledge of the bankruptcy and would be unfairly prejudiced by stay enforcement. See In
          re Lipuma, 167 B.R. 522, 526 (Bankr.N.D.Ill.1994). The circumstances involving the
          application for issuance of a tax deed in this case plainly support stay annulment.

       24. This Court in In Re Linora Gonzalez, 19 B 30761 (Docket 95) entered the attached opinion

          annulling the automatic stay with similar facts. In Gonzalez, the Debtor attempted no notice

          to any party for five months while in the case at bar no notice was provided at all. Movant

          incorporates the attached Memorandum Opinion into this Motion.

       25. The 2019 first installment of real estate taxes in the amount of $1,542.67 is unpaid and

          delinquent. The 2019 second installment of real estate taxes in the amount of $1,185.91 is

          due and unpaid. These real estate taxes are post petition and require the Debtor to pay timely

          which the Debtor has not done so.

       26. “Cause” exists to grant Movant relief from the automatic stay pursuant to 11 U.S.C. §

          362(d)(1) for the reasons stated including no interest of the Debtor in the property to continue

          to prosecute the State Court Action and obtain a deed to the Property.

              WHEREFORE, Intercoastal Equity, LLC, respectfully requests that the Court: (i) grant

       Intercoastal Equity, LLC annulment from the automatic stay for “cause”; (ii) in the alternative

       grant Intercoastal Equity, LLC relief from the stay for “cause” and (ii) grant such other just and

       appropriate relief.

                                             Respectfully Submitted,
                                             Intercoastal Equity, LLC

                                             BY:/s/Paul M. Bach
Paul M. Bach
Bach Law Offices, Inc.
P.O. Box 1285
Northbrook, Illinois 60062
847 564 0808
